DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 09/09/2021 and 10/20/2021 have been entered. Claims 1-3, 15-17, and 22 are pending. Claims 3 and 15-17 remain withdrawn from consideration.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 2, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCaffrey (US Pub. No. 2014/0114346).
Regarding claim 1, McCaffrey discloses a closure device (10; for example, see Figures 1A-2D) comprising a catheter (400) configured to be delivered to a common  using the catheter, wherein the common carotid artery is adjacent to the trans-jugular vein at the second access hole and third access hole (for example, see paragraph 8 disclosing the planar disks are configured to be compressed within a catheter for delivery, wherein the second planar disk is adjacent to the first planar disk, thus enabling the second planar disk to be delivered to a second access hole in the trans-jugular vein as claimed; see also paragraphs 32-33 and Figures 3A-3G), and a compression element (300) configured to pull the first planar disk (100) and the second planar disk (200) together (for example, see Figures 3A-3G and paragraph 33 
Regarding claim 2, McCaffrey discloses the compression element (300) comprises a screw-like threaded member (302; for example, see paragraph 28).
Regarding claim 22, McCaffrey’s catheter (400) is guidable to a location within the trans-jugular vein where the jugular vein is close to the carotid artery, and44821-8484-7599.1 072063-00003OUS00Docket No. 072063-00003OUS00Application No. 16/405,204wherein the first access hole that is the first percutaneous venous access is spaced apart from the common axis of the first planar disk and the second planar disk (for example, see paragraph 32 describing the delivery shaft 400 can be a catheter with an interior lumen within which medical device 10 can be advanced, thus the catheter is guidable to a location as claimed to position the first and second planar disks as claimed).
Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive. Applicant argues that McCaffrey fails to disclose that the catheter and planar disks are configured to be delivered to a trans-jugular vein and a common carotid . 
Applicant further argues McCaffrey does not disclose a catheter as claimed or that the planar disks are delivered into the claimed carotid artery and trans-jugular vein such that the second and third access holes have a common axis and the first and second planar disks are parallel. However, it is the examiner’s position that McCaffrey discloses a catheter (400) as claimed (for example, see paragraph 32 describing 400 being a catheter with an interior lumen within which medical device 10 can be advanced; see also Figures 3A-3G), wherein the first (100) and second (200) planar disks have a common axis and are parallel upon deployment (for example, see Figures 1A, 1B, 2C, 2D, and 3E-3G). Furthermore, claims 1, 2, and 22 are device claims, not method claims, and thus McCaffrey is not required to disclose that the planar disks are delivered into the claimed artery and trans-jugular vein such that the second and third access holes have a common axis. The prior art device simply needs to be able to 
Applicant finally argues McCaffrey discloses a transapical closure device, whereas percutaneous access as claimed involves the use of a catheter that is not inserted perpendicularly into the patient’s tissue in the chest between the ribs, as is used in McCaffrey. However, as discussed above the claims are directed to a device, not to a method, and thus the prior art does not need to disclose the steps recited in the claims. The prior art device simply needs to be able to perform the functions as claimed and it is the examiner’s position that McCaffrey’s planar disks (100, 200) and catheter (400) are structured as claimed and thus are capable of performing the functions as recited in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/
Primary Examiner, Art Unit 3771         
January 24, 2022